Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 7-31-20 have been accepted by the examiner.

Election/Restrictions
Regarding Species Group 1, applicant's election with traverse of Species A (Fig. 1A) in the reply filed on 2-3-22 is acknowledged.  The traversal is on the grounds that there has not been an indication as to which claims are directed to the different embodiments or species.  This is not found persuasive because, while all of the current claims are generic to both species, future new claims or amended claims may not be.
The requirement is still deemed proper and is therefore made FINAL.

Regarding Species Group 2, applicant's election with traverse of Species C (Fig. 10) in the reply filed on 2-3-22 is acknowledged.  The traversal is on the grounds that there has not been an indication as to which claims are directed to the different embodiments or species.  This is not found persuasive because, while all of the current claims are generic to both species, future new claims or amended claims may not be.
However, the applicant also argues that Species C, D, and E are not mutually exclusive, specifically referring to paragraphs [0092], [0093], [0103], and [0104] which teach that multiple “additional implementations” and “combination of implementations” may be used.  This is found persuasive, and so the Species Group 2 restriction between Species C (Fig. 10), Species E (Fig. 11), and Species E (Fig. 12) is hereby withdrawn.
Claims 1-20 are currently pending, and no claims are currently withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuceryan et al. (US 2002/0113756) in view of Schluessler et al. (US 2018/0292895).
Regarding claim 1, Tuceryan (Fig. 1-4) discloses a method, comprising:
receiving (in step 32), at a calibration device (10), information from a positional tracking device (the camera discussed in [0040]) that relates to a position of at least one point on a three-dimensional real-world object (called a “fixed calibration point” in [0065], also seen in Fig. 4A);
causing (in step 33), by the calibration device, an optical see-through head-mounted display device (“optical see-through HMD” discussed in [0033]) to display a virtual image (a “2D marker” is displayed to the user as discussed in [0065], for example the crosshairs shown in Fig. 4B) having at least one feature (eg. a “center” of the crosshair) in a display space of the optical see-through head-mounted display device (as shown in Fig. 4B, the crosshair is overlaid on the real world object 40);
receiving (in step 34), at the calibration device, information indicating that a user wearing the optical see-through head-mounted display device performed a calibration input (“the user selects the alignment by, e.g., clicking on a button” as discussed in [0066]) to indicate that the at least one feature of the virtual image appears to the user to be aligned with the at least one point on the three-dimensional real-world object in the display space of the optical see-through head-mounted display device (“Once the marker is aligned with the fixed calibration point” as discussed in [0066]);
recording (in step 35), by the calibration device, an alignment measurement based on the position of the at least one point on the three-dimensional real-world object in a real-world coordinate system (“data that is collected comprises the image coordinates of the 2D marker PI and the 3D coordinates of the calibration point” as discussed in [0066]) based on a time when the user performed the calibration input (“data is collected for the given alignment and stored for calibration” once the user clicks the button, as discussed in [0066]); and
generating (in step 38), by the calibration device, a function (eg. “the formula PM=FPW” as discussed in [0067]) providing a mapping between three-dimensional points in the real-world coordinate system and corresponding points in the display space of the optical see-through head-mounted display device based on the alignment measurement (“fixed single point in the world coordinate system is preferably mapped to many distinct points in the mark coordinate system” as discussed in [0067]). 
However, Tuceryan fails to teach or suggest wherein the “calibration input” is specifically a “voluntary eye blink.”
Schluessler (Fig. 7-11) discloses a method, comprising:
receiving, at a calibration device (1102), information from a positional tracking device (eg, 1108, 1110, 1112, 1114, 1116, and 1118) that relates to a three-dimensional real-world object (1108, 1110, etc. are cameras to capture the real-world and “reproduce the external environment on the displays” as discussed in [0171]);
causing, by the calibration device, a head-mounted display device (including displays 1104 and 1106) to display a virtual image (eg. a “virtual keyboard” such as discussed in [0175]) having at least one feature in a display space of the head-mounted display device (“augmented reality (AR) environment” also discussed in [0169]);
receiving, at the calibration device, information from an eye tracking device (904) indicating that a user wearing the head-mounted display device performed a voluntary eye blink (“process the image from the camera 904 to detect if the user 906 is… blinking” and “determine that the user blinked” as discussed in [0162], with “a detected voluntary blink” also discussed in [0165]), wherein the voluntary eye blink is a calibration input (“During a calibration phase, the user may be asked to focus on an area and… blink” as discussed in [0163], while Fig. 8A also shows “adjust a graphics parameter based on the detected facial expression” in step 832).
Therefore, the combination of Tuceryan and Schluessler would provide a method comprising receiving, at the calibration device, information from an eye tracking device indicating that a user wearing the optical see-through head-mounted display device performed a voluntary eye blink (eg. detecting a blink with 904, as taught by Schluessler), wherein the voluntary eye blink is a calibration input (eg. to adjust a graphics parameter, as seen in step 832 of Schluessler) to indicate that the at least one feature of the virtual image appears to the user to be aligned with the at least one point on the three-dimensional real-world object (Tuceryan teaches a user calibration input “Once the marker is aligned with the fixed calibration point” as discussed in [0066]) in the display space of the optical see-through head-mounted display device (“Once the marker is aligned with the fixed calibration point” as discussed in [0066] of Tuceryan).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan to include an eye-tracking device that can determine that a user wearing the optical see-through head-mounted display device performed a voluntary eye blink as taught by Schluessler because this allows a calibration input to be provided “hands free” (see [0165]).

Regarding claim 16, Tuceryan (Fig. 1-4) discloses non-transitory computer-readable medium storing instructions (“program of instructions” discussed in claim 13) comprising:
one or more instructions (the instructions discussed above, see claim 13) that, when executed by one or more processors (eg. the processor of the “personal computer” 12), cause the one or more processors to:
receive (in step 32), from a positional tracking device (the camera discussed in [0040]), information that relates to a position of at least one point on a three-dimensional real-world object (called a “fixed calibration point” in [0065], also seen in Fig. 4A);
cause (in step 33) an optical see-through head-mounted display device (“optical see-through HMD” discussed in [0033]) to display a virtual image (a “2D marker” is displayed to the user as discussed in [0065], for example the crosshairs shown in Fig. 4B) having at least one feature (eg. a “center” of the crosshair) in a display space of the optical see-through head-mounted display device (as shown in Fig. 4B, the crosshair is overlaid on the real world object 40);
receive information relating to user wearing the optical see-through head-mounted display device (eg. a user input, such as when “the user selects the alignment by, e.g., clicking on a button” as discussed in [0066]);
determine, based on the information relating to the user, that the user performed a calibration input (eg. the button click, discussed above) to indicate that the at least one feature of the virtual image appears to the user to be aligned with the at least one point on the three-dimensional real-world object in the display space of the optical see-through head-mounted display device (“Once the marker is aligned with the fixed calibration point” as discussed in [0066]);
record (in step 35) an alignment measurement based on the position of the at least one point on the three-dimensional real-world object in a real-world coordinate system (“data that is collected comprises the image coordinates of the 2D marker PI and the 3D coordinates of the calibration point” as discussed in [0066]) based on a time when the user performed the calibration input (“data is collected for the given alignment and stored for calibration” once the user clicks the button, as discussed in [0066]); and
generate (in step 38) a function (eg. “the formula PM=FPW” as discussed in [0067]) providing a mapping between three-dimensional points in the real-world coordinate system and corresponding points in the display space of the optical see-through head-mounted display device based on the alignment measurement (“fixed single point in the world coordinate system is preferably mapped to many distinct points in the mark coordinate system” as discussed in [0067]). 
However, Tuceryan fails to teach or suggest wherein the “calibration input” is specifically a “voluntary eye blink.”
Schluessler (Fig. 7-11) discloses a non-transitory computer-readable medium storing instructions (eg. stored in the “instruction cache” as discussed in [0064]) comprising:
one or more instructions that, when executed by one or more processors (eg. the “CPU” discussed in [0073]), cause the one or more processors to:
receive, from a positional tracking device (eg, 1108, 1110, 1112, 1114, 1116, and 1118), information that relates to a position of at least one point on a three-dimensional real-world object (1108, 1110, etc. are cameras to capture the real-world and “reproduce the external environment on the displays” as discussed in [0171]);
cause a head-mounted display device (including displays 1104 and 1106) to display a virtual image (eg. a “virtual keyboard” such as discussed in [0175]) having at least one feature in a display space of the optical see-through head-mounted display device (“augmented reality (AR) environment” also discussed in [0169]);
receive, from an eye tracking device (904), information relating to a gaze of a user wearing the optical see-through head-mounted display device (for example, information indicating a “blink” as discussed in [0162]);
determine, based on the information relating to the gaze of the user, that the user performed a voluntary eye blink (“process the image from the camera 904 to detect if the user 906 is… blinking” and “determine that the user blinked” as discussed in [0162], with “a detected voluntary blink” also discussed in [0165]) wherein the voluntary eye blink is a calibration input (“During a calibration phase, the user may be asked to focus on an area and… blink” as discussed in [0163], while Fig. 8A also shows “adjust a graphics parameter based on the detected facial expression” in step 832).
Therefore, the combination of Tuceryan and Schluessler would teach receiving information from an eye tracking device indicating that a user wearing the optical see-through head-mounted display device performed a voluntary eye blink (eg. detecting a blink with 904, as taught by Schluessler), wherein the voluntary eye blink is a calibration input (eg. to adjust a graphics parameter, as seen in step 832 of Schluessler) to indicate that the at least one feature of the virtual image appears to the user to be aligned with the at least one point on the three-dimensional real-world object (Tuceryan teaches a user calibration input “Once the marker is aligned with the fixed calibration point” as discussed in [0066]) in the display space of the optical see-through head-mounted display device (“Once the marker is aligned with the fixed calibration point” as discussed in [0066] of Tuceryan).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan to include an eye-tracking device that can determine that a user wearing the optical see-through head-mounted display device performed a voluntary eye blink as taught by Schluessler because this allows a calibration input to be provided “hands free” (see [0165]).

Regarding claim 2, Tuceryan and Schluessler disclose a method as discussed above, and Schluessler further discloses the method comprising:
detecting the voluntary eye blink based on the information received from the eye tracking device indicating that the user wearing the optical see-through head-mounted display device closed one or more eyes for a duration that satisfies a threshold value (for example, a threshold value of 100-200 ms, see [0162] which discusses how “if both eyes close and re-open within about 100-200 ms, the system 900 may determine that the user blinked”).
It would have been obvious to one of ordinary skill in the art to combine Tuceryan and Schluessler for the same reasons as discussed above.

Regarding claim 3, Tuceryan and Schluessler disclose a method as discussed above, and Schluessler further discloses the method comprising:
detecting the voluntary eye blink based on the information received from the eye tracking device indicating that the user wearing the optical see-through head-mounted display device closed one or more eyes according to a pattern (different patterns result in different squint, blink, or wink determinations, for example detecting a “both eyes close and re-open” pattern results in a “blink” determination, while detecting a “one closes while the other eye remains open” pattern results in a “wink” determination, discussed in [0162]).
It would have been obvious to one of ordinary skill in the art to combine Tuceryan and Schluessler for the same reasons as discussed above.

Regarding claim 4, Tuceryan and Schluessler disclose a method as discussed above, and Schluessler further discloses wherein the pattern comprises multiple eye blinks (“adjust the graphics parameter based on the detected number of blinks of the user” as discussed in [0154]) that occur within a threshold time of one another (for example, a threshold time of 3 seconds, see [0155] which discusses how “if the user blinks every 3 seconds, and the system detects the user starting to blink three seconds after the last one” in order to adjust the graphics).
It would have been obvious to one of ordinary skill in the art to combine Tuceryan and Schluessler for the same reasons as discussed above.

Regarding claim 7, Tuceryan and Schluessler disclose a method as discussed above, and Tuceryan further discloses wherein the generated function defines a relationship between the three-dimensional points in the real-world coordinate system (called a “world coordinate system” WCS) and corresponding three-dimensional points in the display space of the optical see-through head-mounted display device (each of the display space of the left and right eyes C4 and C5 are transformed to the WCS using “a set of 3D-2D point correspondences” simultaneously to correspond to a 3D point, “alignment simultaneously yields two sets of constraints, which in turn can be used to calibrate the optical see-through display” and “in the stereo case, the alignment is performed in 3D” as discussed in [0074]).
It would have been obvious to one of ordinary skill in the art to combine Tuceryan and Schluessler for the same reasons as discussed above.

Regarding claim 8, Tuceryan and Schluessler disclose a method as discussed above, and Tuceryan further discloses wherein the generated function defines a relationship between the three-dimensional points in the real-world coordinate system (called a “world coordinate system” WCS) and corresponding two-dimensional points on a screen of the optical see-through head-mounted display device (the display space of the left and right eyes C4 and C5 are transformed to the WCS using “a set of 3D-2D point correspondences” as discussed in [0074]). 
It would have been obvious to one of ordinary skill in the art to combine Tuceryan and Schluessler for the same reasons as discussed above.

Regarding claim 17, Tuceryan and Schluessler disclose a non-transitory computer-readable medium as discussed above, and Schluessler further discloses wherein the one or more instructions cause the one or more processors to determine that the user performed the voluntary eye blink based on the information received from the eye tracking device indicating that the user wearing the optical see-through head-mounted display device closed one or more eyes for a duration that satisfies a threshold value (for example, a threshold value of 100-200 ms, see [0162] which discusses how “if both eyes close and re-open within about 100-200 ms, the system 900 may determine that the user blinked”).
It would have been obvious to one of ordinary skill in the art to combine Tuceryan and Schluessler for the same reasons as discussed above.

Regarding claim 19, Tuceryan and Schluessler disclose a non-transitory computer-readable medium as discussed above, and Schluessler further discloses wherein the one or more instructions cause the one or more processors to determine that the user performed the voluntary eye blink based on the information received from the eye tracking device indicating that the user wearing the optical see-through head-mounted display device closed one or more eyes according to a particular pattern (different patterns result in different squint, blink, or wink determinations, for example detecting a “both eyes close and re-open” pattern results in a “blink” determination, while detecting a “one closes while the other eye remains open” pattern results in a “wink” determination, discussed in [0162]).
It would have been obvious to one of ordinary skill in the art to combine Tuceryan and Schluessler for the same reasons as discussed above.

Regarding claim 20, Tuceryan and Schluessler disclose a non-transitory computer-readable medium as discussed above, and Schluessler further discloses wherein the one or more instructions cause the one or more processors to determine, using one or more machine learning models (“machine-analyzed (e.g. using a machine learning system, either locally or in the cloud), that the user performed the voluntary eye blink (“detected voluntary blink” discussed in [0165]).
It would have been obvious to one of ordinary skill in the art to combine Tuceryan and Schluessler for the same reasons as discussed above.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tuceryan in view of Schluessler and Woods et al. (US 2018/0239144).
Regarding claim 11, Tuceryan (Fig. 1-4 and 10) discloses a calibration device (10), comprising:
a memory (information is “stored” on the computer 12, as discussed in [0003], see also “program storage device” in claim 13, and the software “Windows NT” and “Windows 2000” running on the computer in [0091], both of which require memory to operate); and
one or more processors (the processor of the “personal computer” 12), communicatively coupled to the memory (for example, the computer processor runs the “program” stored on memory, as discussed in claim 13, and also runs the operating systems such as “Windows 2000” as discussed above, and in [0091]), to:
receive (in step 32), from a positional tracking device (the camera discussed in [0040]), information that relates to three-dimensional real-world coordinates for a three-dimensional real-world object (called a “fixed calibration point” in [0065], also seen in Fig. 4A);
cause (in step 33) an optical see-through head-mounted display device (“optical see-through HMD” discussed in [0033]) to display a virtual object (a “2D marker” is displayed to the user as discussed in [0065], for example the crosshairs shown in Fig. 4B or the “disk” in Fig. 10) having a plurality of features (eg. a “center” of the crosshair, the top, bottom, left, and right “bars” of the crosshair, etc.) to be aligned with the point on the three-dimensional real-world object from a perspective of a user wearing the optical see-through head-mounted display device (similarly to as shown in Fig. 4B with the crosshair is overlaid on the real world object 40, or the disk overlaid on the real world object in Fig. 10);
receive (in step 34), information indicating that the user wearing the optical see-through head-mounted display device performed a calibration input (“the user selects the alignment by, e.g., clicking on a button” as discussed in [0066]), wherein the calibration input is to indicate that the plurality of features of the virtual object appear to the user to be simultaneously aligned with the point on the three-dimensional real-world object from the perspective of the user (“Once the marker is aligned with the fixed calibration point” as discussed in [0066]);
record (in step 35) a plurality of alignment measurements based on the three-dimensional real-world coordinates for the point on the three-dimensional real-world object (“data that is collected comprises the image coordinates of the 2D marker PI and the 3D coordinates of the calibration point” as discussed in [0066], while “multiple point configurations in the world in order to collect the calibration data” discussed in [0007]) based on a time when the user performed the calibration input (“data is collected for the given alignment and stored for calibration” once the user clicks the button, as discussed in [0066]); and
generate (in step 38) a function (eg. “the formula PM=FPW” as discussed in [0067]) providing a mapping between the three-dimensional real-world coordinates and corresponding three-dimensional points in a display space of the optical see-through head-mounted display device based on the plurality of alignment measurements (“fixed single point in the world coordinate system is preferably mapped to many distinct points in the mark coordinate system” as discussed in [0067]). 
However, Tuceryan fails to teach or suggest wherein the “calibration input” is specifically a “voluntary eye blink.”
Schluessler (Fig. 1 and 7-11) discloses a calibration device, comprising:
a memory (104); and
one or more processors (102), communicatively coupled to the memory (via 105), to:
receive, from a positional tracking device (eg, 1108, 1110, 1112, 1114, 1116, and 1118), information that relates to a three-dimensional real-world object (1108, 1110, etc. are cameras to capture the real-world and “reproduce the external environment on the displays” as discussed in [0171]);
cause a head-mounted display device (including displays 1104 and 1106) to display a virtual image (eg. a “virtual keyboard” such as discussed in [0175]) having a plurality of features (eg. the various keys of the keyboard) froma  perspective of a user wearing the head-mounted display device (“augmented reality (AR) environment” also discussed in [0169]);
receive, from an eye tracking device (904), information indicating that a user wearing the head-mounted display device performed a voluntary eye blink (“process the image from the camera 904 to detect if the user 906 is… blinking” and “determine that the user blinked” as discussed in [0162], with “a detected voluntary blink” also discussed in [0165]), wherein the voluntary eye blink is a calibration input (“During a calibration phase, the user may be asked to focus on an area and… blink” as discussed in [0163], while Fig. 8A also shows “adjust a graphics parameter based on the detected facial expression” in step 832).
Therefore, the combination of Tuceryan and Schluessler would provide a calibration device configured to receive information from an eye tracking device indicating that a user wearing the optical see-through head-mounted display device performed a voluntary eye blink (eg. detecting a blink with 904, as taught by Schluessler), wherein the voluntary eye blink is a calibration input (eg. to adjust a graphics parameter, as seen in step 832 of Schluessler) to indicate that the feature of the virtual image appears to the user to be aligned with a point on the three-dimensional real-world object (Tuceryan teaches a user calibration input “Once the marker is aligned with the fixed calibration point” as discussed in [0066]) from the perspective of the user (“Once the marker is aligned with the fixed calibration point” as discussed in [0066] of Tuceryan).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan to include an eye-tracking device that can determine that a user wearing the optical see-through head-mounted display device performed a voluntary eye blink as taught by Schluessler because this allows a calibration input to be provided “hands free” (see [0165]).
However, Tuceryan and Schluessler fail to teach wherein the information that relates to three-dimensional real-world coordinates for a “plurality” of points on a three-dimensional real-world object, or wherein the plurality of features are “simultaneously” aligned with the plurality of points on the three-dimensional real-world object from a perspective of a user.
Woods (Fig. 24) discloses a calibration device, comprising:
a memory (“digital memory” discussed in [0168]); and
one or more processors (“a power-efficient processor” discussed in [0168]), communicatively coupled to the memory (the memory and processor are combined in the data module 70, as discussed in [0168]), to:
receive, from a positional tracking device (the “camera” discussed in [0168]), information that relates to three-dimensional real-world coordinates (“the camera or the depth sensor can be used to determine position in space” as discussed in [0215]) for a plurality of points on a three-dimensional real-world object (the “alignment feature” shown in Fig. 24C has a plurality of points, such as the top arrow, and three bars below the arrow);
cause an optical see-through head-mounted display device (discussed in [0004], the user sees virtual images on top of the real-world) to display a virtual object (a “virtual alignment target” is displayed to the user as discussed in [0215]) having a plurality of features (matching the “alignment feature” discussed above, including the top arrow, and three bars below the arrow) to be simultaneously aligned with the plurality of points (“calibration may be done by aligning a known feature on the controller with a virtual target projected to the user” as discussed in [0215], which occurs when both the top and bottom features of the arrow, shown in Fig. 24C, is aligned) on the three-dimensional real-world object from a perspective of a user wearing the optical see-through head-mounted display device (as shown in Fig. 24C, “align feature on top of target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan and Schluessler to have a plurality of points on a three-dimensional real-world object and wherein the plurality of features are simultaneously aligned with the plurality of points on the three-dimensional real-world object from a perspective of a user as taught by Woods because this allows calibration of roll angle, yaw, and pitch, as well as calibrating distance (see [0215]).

Regarding claim 12, Tuceryan, Schluessler, and Woods disclose a calibration device as discussed above, and Schluessler further discloses wherein the one or more processors are further to:
detect the voluntary eye blink based on the information received from the eye tracking device indicating that the user wearing the optical see-through head-mounted display device closed one or more eyes for a duration that satisfies a threshold value (for example, a threshold value of 100-200 ms, see [0162] which discusses how “if both eyes close and re-open within about 100-200 ms, the system 900 may determine that the user blinked”).
It would have been obvious to one of ordinary skill in the art to combine Tuceryan, Schluessler, and Woods for the same reasons as discussed above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tuceryan and Schluessler as applied to claim 3 above, and further in view of Chin (US 2012/0081282).
Regarding claim 5, Tuceryan and Schluessler disclose a method as discussed above, however fails to specifically teach or suggest wherein the pattern comprises a sequence in which the user closes a first eye while a second eye is open and subsequently closes the second eye while the first eye is open. 
Chin (Fig. 1) discloses a method wherein a pattern for entering a command to an eye tracking device (eg. camera 104) comprises a sequence in which the user closes a first eye while a second eye is open (in step 144, shown in Fig. 1C) and subsequently closes the second eye while the first eye is open (in step 146). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan and Schluessler to use a pattern which comprises a sequence in which the user closes a first eye while a second eye is open and subsequently closes the second eye while the first eye is open as taught by Chin because this allows the device to match specific gestures to specific users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tuceryan and Schluessler as applied to claim 1 above, and further in view of Peyrard (US 2018/0122208) and Battiwalla (US 2014/0358010).
Regarding claim 6, Tuceryan and Schluessler disclose a method as discussed above, and Schluessler further discloses the method comprising:
detecting the voluntary eye blink using one or more machine learning models (“machine-analyzed (e.g. using a machine learning system, either locally or in the cloud) to determine the user's facial expression” as discussed in [0152]) that is trained to determine whether gaze information indicates that an eye blink is voluntary (“detected voluntary blink” discussed in [0165]).
It would have been obvious to one of ordinary skill in the art to combine Tuceryan and Schluessler for the same reasons as discussed above.
However, Tuceryan and Schluessler fail to teach or suggest determining whether gaze information indicates that an eye blink is “spontaneous, or a reflex.”
Peyrard discloses a method comprising using a machine learning model (“implements a machine learning process” as discussed in [0112]) that are trained to determine whether gaze information indicates that an eye blink is voluntary or spontaneous (“distinguish the palpebral movements corresponding to voluntary eye blinks, corresponding to higher intensity peaks, and more numerous peaks, of lower intensity, corresponding to spontaneous eye blinks” as discussed in [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan and Schluessler to use a machine learning model to also determine “spontaneous” blinks as taught by Peyrard because this prevents unintended blinks from entering calibration commands.
However, Tuceryan, Schluessler, Peyrard still fail to explicitly teach determining “reflex” blinks.
Battiwalla discloses a method comprising using a machine learning model (“a machine learning algorithm” discussed in [0018]) that is trained to determine whether gaze information indicates that an eye blink is a reflex (triggers can include “eye-blink reflexes” as discussed in [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan, Schluessler, Peyrard to use a machine learning model to also determine “reflex” blinks as taught by Battiwalla because the “eye-blink reflex is useful in determining loudness and/or discomfort level” (see [0016]) and can be used to prevent the head-mounted display from being overly loud or uncomfortable.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Tuceryan and Schluessler as applied to claim 1 above, and further in view of Genc et al. (US 2003/0227470).
Regarding claim 9, Tuceryan and Schluessler disclose a method as discussed above, and although Tuceryan discloses wherein the calibration device generates the function providing the mapping between the three-dimensional points in the real-world coordinate system and the corresponding points in the display space of the optical see-through head-mounted display device based on a “monocular” calibration technique (seen in Fig. 2), Tuceryan and Schluessler fail to specifically use a “Single-Point Active Alignment Method (SPAAM) technique.”
Genc (Fig. 1 and 3) discloses a calibration device that generates a function providing the mapping between the three-dimensional points in the real-world coordinate system (WCS) and the corresponding points in the display space of the optical see-through head-mounted display device (DCS) based on a Single-Point Active Alignment Method (SPAAM) technique (SPAAM discussed in [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan and Schluessler to use a SPAAM technique as taught by Genc because this allows a calibration so “graphics can be rendered properly” (see [0037]).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Tuceryan and Schluessler as applied to claim 1 above, and further in view of Genc and Woods.
Regarding claim 10, Tuceryan and Schluessler disclose a method as discussed above, and although Tuceryan discloses wherein the calibration device generates the function providing the mapping between the three-dimensional points in the real-world coordinate system and the corresponding points in the display space of the optical see-through head-mounted display device based on a monocular calibration technique (seen in Fig. 2), Tuceryan and Schluessler fail to specifically use a “Multi-Point Active Alignment Method (MPAAM) technique.”
Genc (Fig. 1 and 3) discloses a calibration device that generates a function providing the mapping between the three-dimensional points in the real-world coordinate system (WCS) and the corresponding points in the display space of the optical see-through head-mounted display device (DCS) based on a Single-Point Active Alignment Method (SPAAM) technique (SPAAM discussed in [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan and Schluessler to use a SPAAM technique as taught by Genc because this allows a calibration so “graphics can be rendered properly” (see [0037]).
However, Tuceryan, Schluessler, and Genc still fail to specifically teach a “Multi-Point Active Alignment Method (MPAAM) technique.”
Woods (Fig. 24) discloses a method, comprising:
receiving information from a positional tracking device (the “camera” discussed in [0168]) that relates to three-dimensional real-world coordinates (“the camera or the depth sensor can be used to determine position in space” as discussed in [0215]) for a plurality of points on a three-dimensional real-world object (the “alignment feature” shown in Fig. 24C has a plurality of points, such as the top arrow, and three bars below the arrow);
causing, an optical see-through head-mounted display device (discussed in [0004], the user sees virtual images on top of the real-world) to display a virtual object (a “virtual alignment target” is displayed to the user as discussed in [0215]) having a plurality of features (matching the “alignment feature” discussed above, including the top arrow, and three bars below the arrow) to be aligned with the plurality of points (“calibration may be done by aligning a known feature on the controller with a virtual target projected to the user” as discussed in [0215], which occurs when both the top and bottom features of the arrow, shown in Fig. 24C, is aligned) on the three-dimensional real-world object (as shown in Fig. 24C, “align feature on top of target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan, Schluessler, and Genc to have a plurality of points on a three-dimensional real-world object and wherein the plurality of features are simultaneously aligned with the plurality of points on the three-dimensional real-world object from a perspective of a user as taught by Woods because this allows calibration of roll angle, yaw, and pitch, as well as calibrating distance (see [0215]).
Additionally, while the term “MPAAM” is not specifically used in the references, the term is also not defined in the claims, or in the applicant’s specification.  Therefore, the examiner interprets the technique of Woods (which uses multiple points, eg. the top of the arrow, and the bottom of the arrow in Fig. 24C) to be a “multi-point” variation of the SPAAM method (shown in Fig. 2 of Tuceryan, and specifically called SPAAM in [0038] of Genc), and thus to read upon the claimed “MPAAM” technique.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tuceryan, Schluessler, and Woods as applied to claim 11 above, and further in view of Vaziri (US 2017/0330042).
Regarding claim 15, Tuceryan, Schluessler, and Woods disclose a calibration device as discussed above, however fail to teach or suggest wherein the one or more processors are further to:
detect the voluntary blink based on the information received from the eye tracking device indicating that the user wearing the optical see-through head-mounted display device performed multiple blinks at a frequency that satisfies a threshold value. 
Vaziri (Fig. 2 and 3) discloses a calibration device which detects a voluntary blink based on the information received from the eye tracking device (212) indicating that the user wearing the optical see-through head-mounted display device (204) performed multiple blinks at a frequency that satisfies a threshold value (“the blink frequency may be used as an eye gesture” while “natural blinks are kept track of but ignored” as discussed in [0098], while “fast blinks over a short span of time” discussed in [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan, Schluessler, and Woods to detect voluntary blinks from multiple blinks at a frequency that satisfies a threshold value as taught by Vaziri because this allows the user to have a “unique code to interact with” the device (see [0100]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tuceryan, Schluessler, and Woods as applied to claim 11 above, and further in view of Chin.
Regarding claim 14, Tuceryan, Schluessler, and Woods disclose a calibration device as discussed above, however fail to specifically teach or suggest detecting the voluntary blink based on the information received from the eye tracking device indicating that the user wearing the optical see-through head-mounted display device closed a first eye while a second eye was open and subsequently closed the second eye while the first eye was open. 
 Chin (Fig. 1) discloses a calibration device wherein a pattern for entering a command to an eye tracking device (eg. camera 104) comprises a sequence in which the user closes a first eye while a second eye is open (in step 144, shown in Fig. 1C) and subsequently closes the second eye while the first eye is open (in step 146). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan, Schluessler, and Woods to use a pattern which comprises a sequence in which the user closes a first eye while a second eye is open and subsequently closes the second eye while the first eye is open as taught by Chin because this allows the device to match specific gestures to specific users.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tuceryan, Schluessler, and Woods as applied to claim 11 above, and further in view of Peyrard and Battiwalla.
Regarding claim 15, Tuceryan, Schluessler, and Woods disclose a calibration device as discussed above, and Schluessler further discloses detecting the voluntary eye blink using one or more machine learning models (“machine-analyzed (e.g. using a machine learning system, either locally or in the cloud) to determine the user's facial expression” as discussed in [0152]) that is trained to determine whether gaze information indicates that an eye blink is voluntary (“detected voluntary blink” discussed in [0165]).
It would have been obvious to one of ordinary skill in the art to combine Tuceryan, Schluessler, and Woods for the same reasons as discussed above.
However, Tuceryan, Schluessler, and Woods fail to teach or suggest determining whether gaze information indicates that an eye blink is “spontaneous, or a reflex.”
Peyrard discloses a calibration device comprising using a machine learning model (“implements a machine learning process” as discussed in [0112]) that are trained to determine whether gaze information indicates that an eye blink is voluntary or spontaneous (“distinguish the palpebral movements corresponding to voluntary eye blinks, corresponding to higher intensity peaks, and more numerous peaks, of lower intensity, corresponding to spontaneous eye blinks” as discussed in [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan, Schluessler, and Woods to use a machine learning model to also determine “spontaneous” blinks as taught by Peyrard because this prevents unintended blinks from entering calibration commands.
However, Tuceryan, Schluessler, Woods, and Peyrard still fail to explicitly teach determining “reflex” blinks.
Battiwalla discloses a calibration device comprising using a machine learning model (“a machine learning algorithm” discussed in [0018]) that is trained to determine whether gaze information indicates that an eye blink is a reflex (triggers can include “eye-blink reflexes” as discussed in [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan, Schluessler, Woods, and Peyrard to use a machine learning model to also determine “reflex” blinks as taught by Battiwalla because the “eye-blink reflex is useful in determining loudness and/or discomfort level” (see [0016]) and can be used to prevent the head-mounted display from being overly loud or uncomfortable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tuceryan and Schluessler as applied to claim 16 above, and further in view of Vaziri.
Regarding claim 15, Tuceryan and Schluessler disclose a non-transitory computer-readable medium as discussed above, however fail to teach or suggest wherein the one or more instructions cause the one or more processors to determine that the user performed the voluntary eye blink based on the information received from the eye tracking device indicating that the user wearing the optical see-through head-mounted display device blinked multiple times at a frequency that satisfies a threshold value. 
Vaziri (Fig. 2 and 3) discloses a non-transitory computer-readable medium (“program run on the microcontroller” discussed in [0050]) which determines that the user performed the voluntary eye blink based on the information received from the eye tracking device (212) indicating that the user wearing the optical see-through head-mounted display device (204) blinked multiple times at a frequency that satisfies a threshold value (“the blink frequency may be used as an eye gesture” while “natural blinks are kept track of but ignored” as discussed in [0098], while “fast blinks over a short span of time” discussed in [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuceryan, Schluessler, and Woods to detect voluntary blinks from multiple blinks at a frequency that satisfies a threshold value as taught by Vaziri because this allows the user to have a “unique code to interact with” the device (see [0100]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691